Citation Nr: 1101220	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for arthritis 
of the lumbosacral spine due to multiple hip surgeries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in November 2010.  A 
transcript of the hearing has been associated with the claims 
file.


FINDING OF FACT

The Veteran's arthritis of the lumbosacral spine was not 
proximately caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA or 
by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result of 
treatment at a VAMC are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1151, compensation benefits are available in 
certain instances for disability which is the result of VA 
treatment, as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program has 
stopped. VA considers each body part involved or system 
separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, the veteran must show that the hospital care, medical 
or surgical treatment, or examination caused the veteran's 
additional disability or death, and VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express 
(given orally or in writing) or implied under the circumstances 
specified in 38 C.F.R. § 17.32(b).  Id.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran claims that his arthritis of the 
lumbosacral spine is the result of his multiple hip surgeries 
performed by VA facilities.  Evidence shows that the Veteran had 
an open reduction and internal fixation of the right hip in 
December 2004.  Consent was obtained.  The evidence fails to 
indicate negligence, carelessness, employment of unskilled 
professionals, or errors in judgment or similar instance of fault 
in furnishing the surgical treatment occurred during the 
procedure.

A January 3, 2006 VA outpatient treatment record shows that the 
Veteran had a mild anterior wedge deformity of the T8 vertebrae 
and a moderate compression fracture deformity of L1.  The record 
does not indicate that the abnormalities are related to the first 
hip surgery.

On January 30, 2006, the Veteran underwent removal of the right 
hip hardware installed in 2004 due to persistent right hip pain.  
Consent was obtained.  Again, the evidence fails to indicate 
negligence, carelessness, employment of unskilled professionals, 
or errors in judgment or similar instance of fault in furnishing 
the surgical treatment occurred during the procedure.

A September 2006 bone scan from private provider B.C.H. shows 
normal lumbar vertebrae, a finding contrary to the January 3, 
2006 VA treatment record which shows T8 and L1 deformities.

A November 2006 VA treatment record states that the Veteran had a 
moderate compression fracture at L1.  The record does not 
indicate that the abnormality is related to the hip surgeries.

In February 2007, the Veteran underwent a total right hip 
arthroscopy.  Again, consent was obtained and the records show no 
negligence, carelessness, employment of unskilled professionals, 
or errors in judgment or similar instance of fault in furnishing 
the surgical treatment occurred during the procedure.

An August 2007 VA treatment record states that the Veteran has 
suffered low back pain since his third surgery in February 2007.  
The pain was localized to the L5-S1 area.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.  The 
accompanying x-ray report revealed degenerative change of the 
lumbar spine, worse at L5-S1 as well as mild to moderate 
compression of L1 and mild compression of L4, noted as probably 
old.  The etiology was not indicated and the record did not 
relate the etiology of the condition to his hip surgeries.

Private treatment records from B.C.H. fail to indicate a 
correlation between the hip surgeries and arthritis of the 
lumbosacral spine.  

During his hearing before the Board, the Veteran stated that he 
did not have arthritis of the spine prior to his surgeries.  He 
said his first hip surgery was performed in December 2004 and 
that six months later, his hip began to swell, resulting in the 
January 2006 surgery to remove the pin that was placed in the hip 
in 2004.  He said that he had a third surgery in 2007 to replace 
the hip after which his low back pain started.  Upon inquiry he 
was told that his back problems were caused by a combination of 
the surgeries and prior problems.  He also testified that no 
doctor has told him that his back condition is the result of 
carelessness, negligence or error associated with the hip 
surgeries.

It is important for the Veteran to understand that the fact that 
he has arthritis at this time does not provide a basis to grant 
his claim.  Simply because the Veteran did not have arthritis 
prior to the surgery does not, in any way, indicate some form of 
connection.  As noted above, for the grant of § 1151 benefits, 
there must be (1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training was 
the cause of such disability, and (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability resulted 
from an event not reasonably foreseeable.

Here, the Veteran has a current disability, arthritis of the 
spine, which was discovered after his third hip surgery.  
Unfortunately, the preponderance of the evidence fails to support 
a link between the surgery and arthritis.  The Veteran argues 
that the September 2006 B.C.H. bone scan shows that the February 
2007 hip surgery caused his arthritis.  Specifically, since the 
bone scan showed normal vertebrae before the third surgery and 
radiology reports indicate arthritis after the surgery, he 
concludes that the third surgery caused his arthritis.  However, 
January 2006, November 2006, and August 2007 VA records all show 
a compression fracture of L1, among other abnormalities.  The 
bone scan did not reveal the L1 compression fracture, which 
questions the thoroughness or validity of the bone scan as it is 
inconsistent with the VA radiology reports.  Consequently the 
Board finds the VA treatment records more probative than the bone 
scan report.

Additionally, while the Veteran is competent to report symptoms 
as he perceives them through his senses; he is not competent to 
render a credible opinion regarding the etiology of his 
arthritis.  In Jandreau, the Federal Circuit provided an example 
stating that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical question such as a form of 
cancer.  492 F.3d at 1377, footnote 4.  This indicates to the 
Board that the complexity of the question at issue is a factor to 
be considered when determining if a layperson's opinion is 
competent evidence.  Here, the relationship between the surgeries 
and the Veteran's arthritis of the spine is a complex question 
and not capable of lay observation.  Simply, none of the 
treatment records indicate any relationship between the arthritis 
of the spine and hip surgeries.  Further, merely showing 
treatment and then an additional disability does not establish 
causation.  38 C.F.R. § 3.361(c)(1).  Without causation, benefits 
cannot be granted.

Even assuming that the hip surgeries caused the arthritis of the 
spine, the evidence fails to indicate an element of fault on the 
part of VA in rendering treatment or an event that occurred that 
was not reasonably foreseeable.  The Board reviewed all medical 
records for indication of carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence of fault on 
the part of the VA in furnishing treatment or prescribing 
medications, but found nothing to support the Veteran's claim.  
Even the Veteran testified that no doctor has told him that his 
back condition is the result of carelessness, negligence or error 
associated with the hip surgeries.  Therefore, without evidence 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, benefits 
cannot be granted.  The Board finds that the post-service medical 
records only provides evidence against this claim, indicating no 
element of fault.

For these reasons, the claim for compensation pursuant to 38 
U.S.C.A. § 1151 must be denied.

As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran also submitted some 
copies of VA outpatient treatment records and private treatment 
records and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination was not provided because the 
Veteran has not provided evidence, other than his testimony, 
indicating a relationship between his hip surgeries and arthritis 
of the lumbosacral spine.  As noted above, the Veteran is not 
competent to render an opinion as to the etiology of his 
arthritis.  Further, the evidence fails to show that VA was 
negligent, careless, unskilled, or committed an error in 
judgment, or similar instance of fault in furnishing the surgical 
treatment.  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the 
other hand, a conclusory generalized lay statement, as in this 
case, suggesting a nexus between a current disability and service 
(or, as in this case, VA treatment) would not suffice to meet the 
standard of subsection (B), as this would, contrary to the intent 
of Congress, result in medical examinations being "routinely and 
virtually automatically" provided to all veterans claiming 
service connection.  Waters, 601 F.3d at 1278-1279.  Thus, 
without evidence to potentially support the Veteran's allegation, 
a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Compensation under 38 U.S.C.A. § 1151 for arthritis of the 
lumbosacral spine is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


